Citation Nr: 1731159	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 1992 to October 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the San Diego, California, Regional Office (RO). In February 2016, the Board denied the claim. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In a February 2017 Memorandum Decision, the Court vacated the part of the Board's February 2016 decision that declined to refer the Veteran's claim for extraschedular consideration and remanded the Veteran's appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In its February 2017 Memorandum Decision, the Court stated that the Board did not provide adequate reasons and bases for declining to refer the claim for extraschedular consideration. Remand is necessary for the RO to complete all necessary development and to consider whether referral for extraschedular consideration is appropriate. 

The case is REMANDED for the following action:

1.  Conduct any appropriate medical development to determine whether the Veteran is entitled to an increased initial rating for his service-connected cervicogenic headaches. If appropriate, refer the Veteran's claim for extraschedular consideration. 

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Vetrean has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




